Opinion issued April 12, 2007


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01046-CR
____________

JAMES EDWARD ARREOLA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 300th Judicial District Court  
Brazoria County, Texas
Trial Court Cause No. 39249



MEMORANDUM  OPINION
	Appellant, James Edward Arreola, waived indictment and pleaded guilty to the
the second degree felony offense of aggravated assault with a deadly weapon, namely
an automobile.  In accordance with his plea bargain agreement with the State, the trial
court deferred a finding of guilt, assessed a fine of $100, and placed appellant on
community supervision for a period of 6 years.   
	The State subsequently filed a motion to adjudicate guilt.  Appellant entered a
written stipulation of evidence, and pleaded true to four allegations contained in the
State's motion to adjudicate.  The trial court found the allegations to be true and found
appellant guilty of the offense of aggravated assault. 
	The trial court then ordered a pre-sentence investigation  and recessed the case
for a punishment hearing.  After the punishment hearing, the trial court sentenced
appellant to confinement for 8 years.  The trial court prepared and filed a trial its
certification of right to appeal for this case and checked the box certifying that this
case  "is not a plea bargain case and the defendant has the right of appeal."  Appellant
gave notice of appeal.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  Counsel's brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.] 1992,
pet. ref'd).
	Counsel represents that he served a copy of the brief on appellant.  Counsel also
advised appellant of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record, and
agree that the appeal is without merit.
	We therefore affirm the judgment of the trial court.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d 770,
771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of his appeal and also to inform
him that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).